Detailed Action
Summary
1. This office action is in response to the application filed on March 04, 2021. 
2. Claims 1-15 are pending and has been examined.
3. Applicant has amended 5 and 15.
Notice of Pre-AIA  or AIA  Status
4. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
5. The drawings submitted on 03/04/2021 are acceptable. 
Information Disclosure Statement
6. The information disclosure statement (IDS) submitted on 03/04/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. 
Response to Arguments
7. Applicant's arguments filed on 09/21/2022 have been fully considered but they are not persuasive.  
Applicant argues that Claim 1 discloses that the first terminal of the first capacitor Cc is directly connected to bulk terminal of the first transistor M1 and the second terminal of the second transistor M2, and the second terminal of the first capacitor Cc is directly connected to the second terminal of the first transistor M1, i.e., there is no element or device present between the second terminal of the first capacitor Cc and the second terminal of the first transistor M1. Therefore, there are clear differences between the connections of the power supply 24 in Sudo and the connections of the first capacitor in Claim 1. 
However, the examiner respectfully disagree, Sudo broadly reads on the above claim language.  As indicated in Fig. 1 a first capacitor (power supply 24 is storing energy) comprising a first terminal coupled to the bulk terminal of the first transistor (the negative plate of the power supply 24 energy storage coupled to backgate/bulk terminal of transistor 20 ) and the second terminal of the second transistor (the negative plate of the power supply 24 energy storage coupled the drain terminal of 20 thru the backgate/bulk terminal of transistor 20. Examiner understood two element or devices are connected broadly interpret as when two element or devices are connected thru two or more intervening elements), and a second terminal coupled to the second terminal of the first transistor (negative plate of the power supply 24 energy storage coupled to second terminal of switch 22 ).
Furthermore, Examiner respectfully disagree with applicant argument because applicant argues with the phrase “directly connected ” which is not recited in the claim 1 and 9.
 For the above reasons, the examiner respectfully submits that the rejection is proper.  Therefore, the rejection has been maintained.
Furthermore, applicant argues that Einerman fails to disclose any capacitive element or device equivalent to the first capacitor in Claim 1. A capacitor 242 has a first terminal coupled to the output terminal VDD_REG and second terminals of transistors 241 and 202 but not the bulk terminal of the transistor 218, and a second terminal coupled to a resistance 234 but not to the second terminal of the transistor 218. Therefore, the capacitor 242 is not equivalent to the first capacitor in Claim 1.
Examiner respectfully disagree with applicant argument because Examiner brought a second reference  which is Einerman to teaches voltage regulator circuit (Figs. 3A-5) having a bulk terminal coupled to the supply terminal  (Figs. 2 shows p-channel transistor 241 and 202 backgate/bulk/body terminal is coupled Vdd.).
Therefore, replacing the second switch 22 of sudo with P-channel transistor 241 of  Einerman wherein the bulk terminals is coupled to supply terminal  is proper and will perform the same functionality of the invention. For the above reasons, the examiner respectfully submits that the rejection is proper.  Therefore, the rejection has been maintained.
In response to applicant's arguments against the references individually, one cannot
show nonobviousness by attacking references individually where the rejections are
based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871
(CCPA 1981 ); In re Merck& Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986).
Furthermore, applicant argues that Einerman and Sudo fail to teach, suggest or imply "a second transistor comprising a control terminal coupled to the output terminal of the operational amplifier, a first terminal coupled to the supply terminal, a second terminal coupled to the bulk terminal of the first transistor, and a bulk terminal coupled to the supply terminal.
Examiner respectfully disagree with applicant argument because Figs.1-2 shows that an output terminal of the comparator 25 is coupled to the gate terminal of switching circuit 21 and the first terminal of switching circuit 22 is coupled to the supply terminal VDD at terminal 15 and second terminal is coupled to the bulk terminal/back gate of the first transistor 20.
For the above reasons, the examiner respectfully submits that the rejection is proper.  Therefore, the rejection has been maintained.
Again, it is the Examiner’s position that Applicant has not yet submitted claims drawn to limitations, which define the operation and apparatus of Applicant’s disclosed invention in manner, which distinguishes over the prior art.  As it is Applicant’s right to continue to claim as broadly as possible their invention.  It is also the Examiner’s right to continue to interpret the claim language as broad as reasonable.  It is the Examiner’s position that the detailed functionality that allows for Applicant’s invention to overcome the prior art used in the rejection, fails to differentiate in detail how these features are unique.  Therefore, it is advised that, in order to further expedite the prosecution of the application in response to this action, Applicant should amend the base claims to describe in more narrow detail the true distinguishing features of Applicant’s claimed invention.
Claim Rejections - 35 USC § 103
8. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-2, 5-9 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sudo “20010019278” in view of Einerman  “2008018007”.
In re to claim1, Sudo discloses a voltage regulator (Figs. 1-13 shows voltage regulator circuit. Examiner noted that Figs. 1-13 are considered as same embodiment) comprising: an operational amplifier (a combination of error amplifier 13 and comparator 25) comprising a first input terminal (inverting or negative  terminal), a second input terminal (non-inverting or positive terminal)  and an output terminal (output terminal output of Verr), wherein the output terminal outputs a control voltage (the output voltage from error amplifier 13 is Verr and the output voltage from comparator 25 are considered as control voltage . Examiner noted that both comparators compares Vref and feedback and output the same or similar voltage, thus considered as control voltage)  according to an amplified differential voltage (Verr) between the first input terminal (inverting terminal coupled to Vref)  and the second input terminal (non- inverting terminal coupled feedback voltage of Va ); 
a first transistor (transistor 20) comprising a control terminal coupled to the output terminal of the operational amplifier (gate terminal of transistor 20 is coupled to error amplifier 13) , a first terminal coupled to a supply terminal (source terminal transistor is coupled to power supply voltage terminal 15), a second terminal providing an output voltage to a load terminal (drain terminal of transistor  20 is coupled to Vout ) , and a bulk terminal (backgate/bulk/body  terminal of transistor 20); 

a second transistor (the substrate voltage switching circuit 21, see prag.0045, line 2) comprising a control terminal coupled to the output terminal of the operational amplifier (Figs.1-2 shows that an output terminal of the comparator 25 is coupled to the gate terminal of switching circuit 21) , a first terminal coupled to the supply terminal (switching circuit 21 is coupled to power supply voltage terminal 15) , a second terminal coupled to the bulk terminal of the first transistor (switching circuit 21 comprises switch 22 and second terminal is coupled to the back gate/bulk terminal of transistor 20 ) , and a bulk terminal coupled to the supply terminal (switching circuit 21 couple to supply terminal 15); 
a first capacitor (power supply 24 is storing energy, thus equivalent to capacitor) comprising a first terminal coupled to the bulk terminal of the first transistor (negative plate of the power supply 24 energy storage coupled to backgate/bulk terminal of transistor 20 ) and the second terminal of the second transistor, and a second terminal coupled to the second terminal of the first transistor (negative plate of the power supply 24 energy storage coupled to second terminal of switch 22 ); and 
a current sink circuit ( bleeder resistors 11and 12 are configured to provide a current sink path to sink excessive current/voltage to the ground) coupled to the second terminal of the first transistor (drain terminal of transistor 20) , the second terminal of the first capacitor (bleeder resistors 11 is coupled to power supply 24 energy storage thru transistor 20. Examiner noted that coupling is interpreted as an intervening element in between two or more element or devices ) , the second input terminal of the operational amplifier ( bleeder resistors 11and 12 are configured to error amplifier 13 and comparator 25) and a ground terminal (resistor 12 is coupled to ground).  
Sudo disclose the second transistor comprising a  first terminal couple to power supply but fails having a bulk terminal coupled to the supply terminal.
However, Einerman teaches voltage regulator circuit (Figs. 3A-5) having a bulk terminal coupled to the supply terminal  (Figs. 2 shows p-channel transistor 241 and 202 backgate/bulk/body terminal is coupled Vdd.) 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the Voltage regulator of Sudo to include a transistor 241 as taught by Einerman in order to the stability of a circuit is regulated by generating a feedback signal in the circuit to add a zero to a transfer function and raise an open loop phase curve of the circuit to result in a better power signal rejection ratio over a frequency range for the circuit, see abstract.
In re to claim 2, Sudo discloses (Figs. 1-13), wherein the current sink circuit (resistor 11 and 12)  comprises a resistor (resistor 11 and 12) comprising a first terminal coupled to the second terminal of the first transistor (resistor 11 is coupled to drain of transistor 20), the second terminal of the first capacitor and the second input terminal of the operational amplifier (resistor 11 is coupled non inverting of error amplifier 13),  and a second terminal coupled to the ground terminal (resistor 12 is coupled to ground). 
Sudo disclose the current sink circuit comprising resistor, first transistor, first capacitor second transistor but fails having a resistor comprising a first terminal coupled to the second terminal of the capacitor.
However, Einerman teaches voltage regulator circuit (Figs. 3A-5) having a resistor comprising a first terminal coupled to the second terminal of the capacitor (Figs. 1-2 shows resistor 146, 134 and 136 and resistor 146 is coupled to capacitor 150 and common node from resistor 134/136 is coupled to capacitor 152 at node 152. Furthermore, Fig. 2 shows capacitor 242 is coupled to resistor 246 and resistor 240 at different node) 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the Voltage regulator power supply 240 of Sudo to include a first terminal coupled to the second terminal of the capacitor as taught by Einerman in order to the stability of a circuit is regulated by generating a feedback signal in the circuit to add a zero to a transfer function and raise an open loop phase curve of the circuit to result in a better power signal rejection ratio over a frequency range for the circuit, see abstract.
In re to claim 5, Sudo discloses (Figs. 1-13), wherein the current sink circuit (resistor 11 and 12): a first resistor (R11) comprising a first terminal coupled to the second terminal of the first transistor  (transistor 20) and the second terminal of the first capacitor, and the second terminal (resistor 11 has second terminal output Va); and a second resistor  (resistor R12) comprising a first terminal coupled to the second terminal of the first resistor (resistor R11) and the second input terminal of the operational amplifier (non-inverting of error amplifier 13), and a second terminal coupled to the ground terminal (resistor 12 is coupled to ground). 
Sudo discloses current sink comprises first and second resistor but fails having first terminal of resistor is coupled to  second terminal of the first capacitor.
However, Einerman teaches voltage regulator circuit (Figs. 3A-5) having a resistor comprising a first terminal coupled to the second terminal of the capacitor (Figs. 1-2 shows resistor 146, 134 and 136 and resistor 146 is coupled to capacitor 150 and common node from resistor 134/136 is coupled to capacitor 152 at node 152. Furthermore, Fig. 2 shows capacitor 242 is coupled to resistor 246 and resistor 240 at different node) 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the Voltage regulator power supply 240 of Sudo to include terminal of resistor is coupled to  second terminal of the first capacitor as taught by Einerman in order to the stability of a circuit is regulated by generating a feedback signal in the circuit to add a zero to a transfer function and raise an open loop phase curve of the circuit to result in a better power signal rejection ratio over a frequency range for the circuit, see abstract.
In re to claim 6, Sudo discloses (Figs. 1-13), wherein the first transistor (transistor 20 is PMOS) and the second transistor are P-type MOSFETs (switching 21) .
Sudo disclose the first and second transistor but fails having second transistor are P-type MOSFETs.
However, Einerman teaches voltage regulator circuit (Figs. 3A-5) having second transistor are P-type MOSFETs  (Figs. 2 shows p-channel transistor 241 is coupled Vdd.) 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the Voltage regulator of Sudo to include transistor 241 as taught by Einerman in order to the stability of a circuit is regulated by generating a feedback signal in the circuit to add a zero to a transfer function and raise an open loop phase curve of the circuit to result in a better power signal rejection ratio over a frequency range for the circuit, see abstract.
In re to claim 7, Sudo discloses (Figs. 1-13),wherein the first input terminal of the operational amplifier is an inverting input terminal (inverting input terminal of error amplifier 13) , the second input terminal of the operational amplifier is a non-inverting input terminal (non-inverting input terminal of error amplifier 13)  .  
In re to claim 8, Sudo discloses (Figs. 1-13), wherein the first input terminal of the operational amplifier receives a fixed reference voltage  (inverting input terminal of error amplifier 13 receives Vref).  
In re to claim 9, Sudo discloses a voltage regulator (Figs. 1-13 shows voltage regulator circuit. Examiner noted that Figs. 1-13 are considered as same embodiment) comprising: an operational amplifier (a combination of error amplifier 13 and comparator 25) comprising a first input terminal (inverting or negative  terminal), a second input terminal (non-inverting or positive terminal)  and a first output terminal (output terminal output of Verr) and second output terminal (output terminal output comparator 25 ) ,
 wherein the first output terminal outputs a control voltage (the output voltage from error amplifier 13 is Verr and the output voltage from comparator 25 are considered as control voltage . Examiner noted that both comparators compares Vref and feedback and output the same or similar voltage, thus considered as control voltage)  according to an amplified differential voltage (Verr) between the first input terminal (inverting terminal coupled to Vref)  and the second input terminal (non- inverting terminal coupled feedback voltage of Va ); second output terminal outputs a second control voltage according to the amplified differential voltage between the first input terminal and second terminal (output from comparator 25 provide second voltage based on the difference between Vref and Vfb)
a first transistor (transistor 20) comprising a control terminal coupled to the output terminal of the operational amplifier (gate terminal of transistor 20 is coupled to error amplifier 13) , a first terminal coupled to a supply terminal (source terminal transistor is coupled to power supply voltage terminal 15), a second terminal providing an output voltage to a load terminal (drain terminal of transistor  20 is coupled to Vout ) , and a bulk terminal (backgate/bulk/body  terminal of transistor 20); 
a second transistor (the substrate voltage switching circuit 21, see prag.0045, line 2) comprising a control terminal coupled to the output terminal of the operational amplifier (Figs.1-2 shows that an output terminal of the comparator 25 is coupled to the gate terminal of switching circuit 21) , a first terminal coupled to the supply terminal (switching circuit 21 is coupled to power supply voltage terminal 15) , a second terminal coupled to the bulk terminal of the first transistor (switching circuit 21 comprises switch 22 and second terminal is coupled to the back gate/bulk terminal of transistor 20 ) , and a bulk terminal coupled to the supply terminal (switching circuit 21 couple to supply terminal 15); 
a first capacitor (power supply 24 is storing energy, thus equivalent to capacitor) comprising a first terminal coupled to the bulk terminal of the first transistor (negative plate of the power supply 24 energy storage coupled to backgate/bulk terminal of transistor 20 ) and the second terminal of the second transistor, and a second terminal coupled to the second terminal of the first transistor (negative plate of the power supply 24 energy storage coupled to second terminal of switch 22 ); and 
a current sink circuit ( bleeder resistors 11and 12 are configured to provide a current sink path to sink excessive current/voltage to the ground) coupled to the second terminal of the first transistor (drain terminal of transistor 20) , the second terminal of the first capacitor (bleeder resistors 11 is coupled to power supply 24 energy storage thru transistor 20. Examiner noted that coupling is interpreted as an intervening element in between two or more element or devices ) , the second input terminal of the operational amplifier ( bleeder resistors 11and 12 are configured to error amplifier 13 and comparator 25) and the second output terminal of the operational amplifier (current sink R11 and R12 provide voltage Va to both error amplifier 13 and comparator 25) a ground terminal (resistor 12 is coupled to ground).  
Sudo disclose the second transistor comprising a  first terminal couple to power supply but fails having a bulk terminal coupled to the supply terminal.
However, Einerman teaches voltage regulator circuit (Figs. 3A-5) having a bulk terminal coupled to the supply terminal  (Figs. 2 shows p-channel transistor 241 and 202 backgate/bulk/body terminal is coupled Vdd.) 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the Voltage regulator of Sudo to include transistor 241 as taught by Einerman in order to the stability of a circuit is regulated by generating a feedback signal in the circuit to add a zero to a transfer function and raise an open loop phase curve of the circuit to result in a better power signal rejection ratio over a frequency range for the circuit, see abstract.
In re to claim 14, Sudo discloses (Figs. 1-13),wherein the first input terminal of the operational amplifier is an inverting input terminal (inverting input terminal of error amplifier 13) , the second input terminal of the operational amplifier is a non-inverting input terminal (non-inverting input terminal of error amplifier 13)  .  
In re to claim 15, Sudo discloses (Figs. 1-13), wherein the first input terminal of the operational amplifier receives a fixed reference voltage  (inverting input terminal of error amplifier 13 receives Vref).  
9. Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Sudo “20010019278” in view of Einerman  “2008018007” further in a view of Mayer “20080017984”.
In re to claim 3, Sudo discloses (Figs. 1-13),, wherein the current sink circuit (resistor 11 and 12) comprises a third transistor comprising a first terminal coupled to the second terminal of the first transistor is coupled to (R11 is coupled to second terminal of transistor 20) , the second terminal of the first capacitor and the second input terminal of the operational amplifier (R11 is coupled to second terminal of error amplifier 13 ) , a second terminal coupled to the ground terminal (R12 is coupled to ground) , a control terminal receiving a fixed bias voltage, and a bulk terminal.
However, Einerman teaches voltage regulator circuit (Figs. 3A-5) having a resistor comprising a first terminal coupled to the second terminal of the capacitor (Figs. 1-2 shows resistor 146, 134 and 136 and resistor 146 is coupled to capacitor 150 and common node from resistor 134/136 is coupled to capacitor 152 at node 152. Furthermore, Fig. 2 shows capacitor 242 is coupled to resistor 246 and resistor 240 at different node) 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the Voltage regulator power supply 240 of Sudo with  capacitor 150/242 as taught by Einerman in order to the stability of a circuit is regulated by generating a feedback signal in the circuit to add a zero to a transfer function and raise an open loop phase curve of the circuit to result in a better power signal rejection ratio over a frequency range for the circuit, see abstract.
A combination of Sudo and Einerman discloses the claim invention but fails having a third transistor comprising a first terminal coupled to the second terminal of the first transistor.
Whereas Mayer discloses a LDO (Figs.1-5) having third transistor coupled to first terminal coupled to second terminal of the first transistor and bulk terminal (Figs. 3 shows  a current sink CS having first terminal is coupled to  second terminal of the first transistor S1. Examiner noted that current sink CS is implemented as a NOMOS/PMOS transistor and it well known in the art the PMOS has a backgate/body terminal, see prag.0097, lines 1-3).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the Voltage regulator of Sudo to include/replace resistor R11 and R12 with current sink transistor CS taught by Einerman in order to the stability of a circuit is regulated by generating a feedback signal in the circuit to add a zero to a transfer function and raise an open loop phase curve of the circuit to result in a better power signal rejection ratio over a frequency range for the circuit, see abstract.
In re to claim 4, Sudo (Figs. 1-13), discloses the claim invention but fails having wherein the third transistor is an N-type metal oxide semiconductor field effect transistor (MOSFET).
Whereas Mayer discloses a LDO (Figs.1-5) having third transistor coupled to first terminal coupled to second terminal of the first transistor (Figs. 3 shows  a current sink CS having current sink CS is implemented as a NOMOS/PMOS transistor, see prag.0097, lines 1-3).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the Voltage regulator of Sudo with  include/replace resistor R11 and R12 with current sink transistor CS as taught by Einerman in order to the stability of a circuit is regulated by generating a feedback signal in the circuit to add a zero to a transfer function and raise an open loop phase curve of the circuit to result in a better power signal rejection ratio over a frequency range for the circuit, see abstract.
Allowable Subject Matter
10. Claims 10-13 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: 
In re to claim 10, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “the current sink circuit comprises: a third transistor comprising a control terminal coupled to the second output terminal of the operational amplifier, a first terminal coupled to the second terminal of the first transistor, a second terminal coupled to a ground terminal, and a bulk terminal, wherein the first terminal of the third transistor provides the output voltage to the load terminal; a fourth transistor comprising a control terminal coupled to the second output terminal of the operational amplifier, a first terminal coupled to the bulk terminal of the third transistor, a second terminal coupled to the ground terminal, and a bulk terminal coupled to the ground terminal; and a second capacitor comprising a first terminal coupled to the first terminal of the third transistor, and a second terminal coupled to the bulk terminal of the third transistor and the first terminal of the fourth transistor; wherein the second terminal of the first transistor and the first terminal of the third transistor provide a feedback voltage to the second input terminal of the operational amplifier”.
In re to claim 12, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein the current sink circuit comprises: a third transistor comprising a control terminal coupled to the second output terminal of the operational amplifier, a first terminal coupled to the second terminal of the first transistor, a second terminal coupled to a ground terminal, and a bulk terminal, wherein the first terminal of the third transistor provides the output voltage to the load terminal; a fourth transistor comprising a control terminal coupled to the second output terminal of the operational amplifier, a first terminal coupled to the bulk terminal of the third transistor, a second terminal coupled to the ground terminal, and a bulk terminal coupled to the ground terminal; a second capacitor comprising a first terminal coupled to the first terminal of the third transistor, and a second terminal coupled to the bulk terminal of the third transistor Page 22 of 24and the first terminal of the fourth transistor; a first resistor comprising a first terminal coupled to the second terminal of the first transistor and the second terminal of the first capacitor, and the second terminal; and a second resistor comprising a first terminal coupled to the second terminal of the first resistor and the second input terminal of the operational amplifier, and a second terminal coupled to the ground terminal ”.
In re to claim 11, claim 11 depend from claim 10, thus are also objected for the same reasons provided above. 
In re to claim 13, claim 13 depend from claim 12, thus are also objected for the same reasons provided above. 
Examiner Notes
11. Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
Conclusion 
12. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISAY G TIKU/Primary Examiner, Art Unit 2839